AMDAHL, Chief Justice.
This is an appeal from the denial of a petition for postconviction relief in the form of resentencing according to the Minnesota Sentencing Guidelines pursuant to Minn. Stat. § 590.01, subd. 3 (Supp.1981). We affirm.
Petitioner, who is now 36, is serving a 20-year prison term that was imposed in 1974 after he was convicted of kidnapping and that was executed in 1977 after he violated the conditions of probation. Petitioner’s target release date is October 1, 1990.
Petitioner’s criminal history score at the time of sentencing for the kidnapping offense would have been three, based on one custody status point and two prior felonies. The offense in question is a severity level VII offense. The presumptive sentence for this offense by one with a criminal history score of three is an executed term of 49 months in prison. If petitioner were resen-tenced to the presumptive term, he would be entitled to immediate release from prison and from sentence.
Given the violent nature of the offense and petitioner’s record of recidivism, we conclude that the postconviction court properly refused to find that petitioner’s early release from sentence would not present a danger to the public and would be incompatible with the welfare of society. State v. Champion, 319 N.W.2d 21 (Minn.1982).
Petitioner remains subject to the jurisdiction of the Minnesota Corrections Board or its successor.
Affirmed.